 458DECISIONSOF NATIONALLABOR RELATIONS BOARDFlynn SteelBuildingsCo.andDavid Lynn MoriartyandJackDemby.Cases28-CA-2498 and28-CA-2523November 24, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND PENELLOOn August 14, 1972, Administrative Law Judge iHerman Marx issued the attached Decision in thisconsolidated proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief, and theGeneralCounsel filed a brief in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified herein and hereby orders that Respondent,Flynn Steel Buildings Co., Phoenix, Arizona, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, asmodified herein:Add the following as paragraph 2(d) and reletterthe subsequent paragraphs accordingly:"(d) Notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversal Military Training and Service Act."IThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEHERMAN MARX, Trial Examiner: The complaintallegesthat an employer, FlynnSteel BuildingsCo.' (herein theCompany or Respondent), has violatedSection 8(a)(1) and(3) of the National Labor Relations Act2 (herein the Act)by discriminatorily laying off 22 employees3 "on or about"October 18, 1971, and by failing and refusing to reinstatesome of them, because they joined or assisted a labororganization, International Association of Bridge, Struc-tural& Ornamental Iron Workers, Local Union #75(hereintheUnion) and engaged in other activitiesprotected by Section 7 of the Act.The Respondent has filed an answer which admits thatthe 22 named employees were laid off, but, in substance,denies that the layoffs were unlawful.4Pursuant to notice duly served by the General Counsel oftheNational Labor Relations Board (herein the Board)upon all other parties, a hearing on the issues was heldbefore me, as duly designated Trial Examiner, on April 11,1972, at Phoenix, Arizona. The General Counsel andRespondent appeared through respective counsel, and allpartieswere afforded a full opportunity to adduceevidence, examine, and cross-examine witnesses, andsubmit oral argument and bnefs.5At the hearing, the evidence having established, and theGeneral Counsel having conceded, that three of the allegeddiscriminatees,Bob Mason, Tommy Gaskill, and JohnClaxton, were at the time of the alleged layoffs, and forsome time prior thereto, supervisors within the meaning ofSection 2(11) of the Act (and thus not employees within thepurview of the statute), upon the Respondent's motion,allegations in the complaint that Mason, Gaskill, andClaxton were unlawfully laid off were dismissed.Upon the entire record, and my observation of thedemeanor of the witnesses, and having read and consid-ered the briefs filed with me, I make the following:FINDINGS OF FACT1.NATURE OF THE COMPANY'SBUSINESS;JURISDICTIONOF THE BOARDFlynnSteelBuildingsCo. is an Arizona corporation;maintains its principal office and place of business iniThe Employer'sname appears as amended at the heanng in thisproceeding229 U S C 158(a)(1) and (3)3The 22 allegeddiscriminatees named in the complaint areDonald AubelKenneth R BurrellRaymond L CrowellJohn ClaxtonPaul EldridgeRichard HiserBob MasonAndrew McGrawDavid MoriartyGary MelvinWalter PadillaJim FlynnTommy GaskillVerbal D GarnerDaniel HargreavesJimmy L HinesElijahH Porter, IIRaymond L SmithJohn C Stiefer, JrRoger A. WakefieldLW WootenJack Demby4The complaint was issued on February 8, 1972, and is based upon acharge filed in Case 28-CA-2498 on December 16, 1971, and one filed inCase 28-CA-2523 on January 26, 1972 Copies of the charges and thecomplaint have been duly served on the Respondent5The General Counsel has submitted with his brief a motion to amendthe transcript of the hearing, together with proof of service of the motion onall other parties on April 21, 1972 No opposition to the motion has beenreceived it is hereby granted and the transcript is amended in theparticulars requested I note, in addition, that at 1 12 of p 159 of thetranscript, the name "Claxton" should be "Gaskill", but as that is inferablefrom the general context of the relevant record, I see no need, in the absenceof a motion by any of the parties, to amend the transcript at the point inquestion200 NLRB No. 76 FLYNNSTEEL BUILDINGS CO.459Phoenix, Arizona, where it is engaged in the business ofsellingand assembling prefabricated steel buildings;employs individuals in its operations; and is, and has beenat all material times, an employer within the meaning ofSection 2(2) of the Act.In the course and conduct of its business during the 12months immediately preceding the issuance of the com-plaint, the Company has purchased and received goods orservices valued in excess of $50,000 directly from sourceslocated outside the State of Arizona. By reason of suchtransactions, the Company is, and has been at all materialtimes, engaged in interstate commerce, and in operationsaffecting such commerce, within the meaning of Section2(6) and (7) of the Act. Accordingly, the Board hasjurisdiction of the subject matter of this proceeding.iI.THE LABORORGANIZATION INVOLVEDThe Union is, and has been at all material times, a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Prefatory StatementThe Company's labor force is used, in the main, toassemble and erect prefabricated buildings; expands orcontracts, as the case may be, with the volume of workavailable; and is usually divided into crews, each headedby a foreman. As of October 18, 1971, the date of thelayoffs alleged in the complaint, the Company's superviso-ry staff included three crew foremen, Bob Mason, TommyGaskill, and John Claxton, each of whom, as previouslystated, was then a supervisor within the meaning of Section2(11) of the Act.The crew foremen are subordinate to a superintendent,Billy Joe Edens, who exercises general supervision over theCompany's operations, and is subject, in turn, to directionby its corporate president, Jack R. Flynn, Sr. (referred toherein at times as the elder or senior Flynn) who hasoverall responsibility for management of the Company'sof f airs.6B.TheLayoffsIn or about the early part of October 1971, about 2 weeksbefore a Board-conducted election on the question ofrepresentation by the Union of a unit of the Company'semployees,the elder Flynn, in the course of a meeting ofthe Company's supervisory personnel,produced a "notice"thatwas to be posted in connection with the pendingelection,and told his supervisory subordinates that "if itcomes to this, I'll shut the damn doors"(or, in other words,as I infer,that if the employees chose union representation,the Company would shut down operations).The election was held at the Company's premises on themorning of October 18, 1971,7 in a bargaining unit defined6Edens and the senior Flynn are, and have been at all material times,supervisors within the meaning of Sec 2(11) of the ActIUnless otherwise indicated, all dates mentioned herein occurred in19718 So far as appears, there were no challenged ballots, nor any objectionsto the conduct or results of the election On the basis of the results, theas "[a]ll employees [of the Company] engaged in steelfabrication and/or erection of structural, ornamental andre-enforcing steel work; excluding all other employees .. .guards, watchmen and supervisors as defined in the Act."The voting "eligibility list" used for the election contained22 names of individuals on the Company's payroll "as of[the] week ending September 24, 1971," and notwithstand-ing the express exclusion of supervisors from the unit,included Superintendent Edens and the three crew fore-men, Gaskill, Claxton, and Mason. At least two of thesupervisors [Gaskill and Claxton] voted, and some of theindividuals listed did not vote, but, in any case, a majorityof the ballots were cast for the Union.8On the morning of the election, about 10 minutes afterthe ballot count was completed, the senior Flynn appearedin a room on the Company's premises, where Superintend-ent Edens, Foremen Gaskill and Mason, and a number ofthe employees were congregated; he asked Edens or thegroup in general how the election had gone, and was toldthat the Union had won by "a large majority." As Flynntestified, he "immediately" thereafter directed Edens to layoff "the entire crew," stating, too, that their paycheckswould be ready in about 2 hours, and that they would berecalled for work as needed.One employee, Jack Demby, arriving on the premisesshortly after the ballots were counted, and "as everybodywas leaving," asked Edens how the vote had gone andwhere "everybody [was] running off to," and Edens toldhim that the Union had won and that Flynn "got mad"and "laid everybody off."There is no dispute that various of the employees werelaid off that day in accordance with Flynn's announce-ment, but as will appear later in more detail, a number ofthe 22 alleged discriminatees listed in the complaint had, infact, been laid off earlier. In any event, whatever the scopeof the layoff action of October 18-a matter that will beresolved later-the elder Flynn testified, in substance, thatlack of work was the reason for it.The evidence as to the work available for the Company'slabor force on October 18 is somewhat general. Accordingto Flynn, the project or projects available for work were"99 percent completed" and Edens testified that as ofFriday,October 15, the last workday preceding theOctober 18 layoffs "[m]ost of our work . . . was windingup"; that "[w]e had finished about all of our buildings .. .and work on the ground . . . it was leading up to a smallcrew and a possible layoff '; and that "[w]e were just aboutcaught up."The record identifies only one specific work project aftertheOctober 18 layoffs, and that was one in Flagstaff,Arizona, scheduled to start on October 20. The job wasbegun on that date, with Edens as project superintendent,and three men who had been included in the October 18layoff-GaryMelvin, Jimmy L. Hines, and ForemanMason .9 Melvin, at least, had voted in the election, and, itmay be noted, prior thereto, during the Union's organiza-Board, through the Regional Director for its Region 28, certified the Unionas the bargaining representative of the employees in the unit on October 27,19719There is some intimation in Mason's testimony that he worked at theFlagstaffjob in a nonsupervisory capacity 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional campaign, had signed "a card" for the Union(presumably an authorization card designating the Unionas bargaining representative) and had expressed supportfor it in discussions he had with other employees, but itdoes not appear whether his prounion attitude came to theattention of the management. Another employee, WalterPadilla, an ironworker, who had been laid off on October18 was recalled for metal installation work at the Flagstaffproject on November 8. He had voted in the election, and,during the organizational campaign, had signed "a card"for the Union, and had expressed support for theorganization to various employees and Foreman Mason.The Flagstaff job, which was delayed by inclementweather, lasted several weeks, and during its course, Edenshired some local laborers who performed work which isregularly done by members of the Company's work force.According to Flynn, two of the laborers were hired throughthe local state employment office, and two upon recom-mendation of the project customer.While the record contains no specifics of work availableon October 18 and 19, nor of any project thereafter, withthe exception of the Flagstaff job, it is evident that somework was both available and performed on October 18 and19 and thereafter, in addition to the Flagstaff project, fortwo employees, Daniel Hargreaves and Jim Flynn (thesenior Flynn's nephew) were not in fact laid off on October18, and worked on that date and subsequently. The recordcontains no explanation of the retention of Hargreaves andJim Flynn contrary to the elder Flynn's direction that "theentire crew" be laid off.Of the remaining 17 nonsupervisory employees named inthe complaint as discriminatees, 9 (includingMelvin,Hines, and Padilla) have been recalled for work since theOctober 18 layoff action-3 on October 20, 1 on October26, 4 on November 4, and 1 on November 8. These, as wellas those not recalled, will be identified at later points inthis decision.One of those recalled, Jack Demby, had previouslyworked in Foreman Claxton's crew, and he was informedby Claxton of his recall shortly before November 4,Claxton coming to Demby's home for that purpose. Onthatoccasion, asDemby testified, he asked Claxtonwhether the senior Flynn's enterprise had been unionized,and Claxton replied that Demby would not "be workingforMr. Flynn," but for him, "and that a lot of guys wasn'tworking that used to work for him." Demby then asked forthe reason, and Claxton responded that "Mr. Flynn has ablackball, an eightball list of guys he wanted to get rid of"because of their union activities.10C.Discussionof theIssues,Concluding FindingsThe ultimate issue here is whether the Company laid offemployees on October 18, and subsequently withheld workfrom some of them, because of antiunion considerations,10Demby's account of his conversation with Claxton is uncontradicted,although Claxton testified, having been called by the RespondentiiThe fact that Hargreaves and Jim Flynn were not laid off, and therespective layoff dates for Porter, Wooten, and Stiefer, set out above, werestipulated at the hearing and are thus not in dispute As for Crowell, thesenior Flynn testified, without contradiction, that Crowell was dischargedby one of the foremen In the absence of contradiction, I see no reason toreject that testimony, albeit Flynn placed the date of discharge at about aor whether lack of work was the reason for the Company'scourse.As a preface to resolution of the issue, it is necessary toidentify those laid off on October 18. Generalizations bythe senior Flynn, whether in his testimony or in a pretrialaffidavit, to the effect that he laid off the "whole" or"entire crew" on October 18 still leave the problem ofidentifying those affected. The evidentiary record containsno payroll or other work records of the Company either forOctober 15 (a Friday), the last workday precedingMonday, October 18, or for the latter date, nor, indeed, forany other period. (The only payroll evidence, drawn fromthe Company's records, consists substantially of the votingeligibility list, and of stipulated data dealing with the workstatus of two employees on October 15, that of Hargreavesand Jim Flynn on October 18 and thereafter, some priorlayoffs, and dates of recall for work of various laid offemployees.)And the voting eligibility list is both aninadequate and unreliable guide to the employment statusof employees as of October 18. It is based on the payroll asof the week ending September 24, almost a month prior tothe election, and thus does not reflect changes in the laborforce (a discharge, for example) between that date andOctober 18; and includes the names of SuperintendentEdens and foremen who were not in fact members of thebargaining unit and were thus ineligible to vote.The pleadings on the other hand offer some guidance toidentificationof those laid off. Paragraph 8 of thecomplaint names 19 nonsupervisory employees (22 individ-uals in all, including 3 foremen) as laid off "on or about"October 18, 1971, and the answer expressly admits theallegationsofparagraph 8.However, the disjunctiveallegation that the 19 were laid off "about" October 18dilutes the admission of its force as evidence that they werelaid off "on" that date. And more to the point, if theadmission be taken as a concession that all 19 were laid off"on" October 18, both the General Counsel's theory andthe admission run counter to evidence, on the basis ofwhich I find, that two of the alleged discnminatees,Hargreaves and Jim Flynn, were not laid off, both workingon October 18 and thereafter; that three others, Elijah H.Porter II, L.W. Wooten, and John C. Stiefer, Jr., were laidoff prior to October 18 (Porter and Wooten on October 8,and Stiefer on September 28), and did not work for theCompany after their respective layoff dates; and thatanother, Raymond L. Crowell, was discharged on October4, 1971, and did not work for the Company thereafter.iiBut the answer's admission of paragraph 8 of thecomplaint is evidence in the case, notwithstanding theimprecision it borrows from the complaint, and its conflictwith other evidence, and it appears to me appropriate tomeasure its effect in the light of the whole record. Theparties are in accord that a general layoff occurredonOctober 18, although in conflict as to the scope and reasonmonth or 6 weeks before the election, whereas Crowell worked untilOctober 4, some 2 weeks before the election The date of the discharge isinferable from his last day of work, October 4 The factthatCrowell's nameappears on the voting eligibility list does notnegate thetestimony thatCrowell was discharged, for the list, as previouslystated,was prepared onthe basis of the payroll for the week ending September 24 There is noindication, by the way, that Crowell either votedin the electionor was onthe Company's premises at any time on October 18 FLYNN STEELBUILDINGS CO461for the action.With that in mind, the proper course tofollow, in myjudgment, is to give effect to the admission asevidence that the employees named in paragraph 8 of thecomplaint were laid off on October 18, except to the extentthat other evidence requires a different resultPursuing such a course, it is clear that Hargreaves andJim Flynn were not included in the October 18 layoff, astheGeneral Counsel in effect conceded at the hearing.Thus I shall recommend dismissal of the complaint as itpertains to them 12Ishall similarly recommend dismissal of the complaintwith respect to Crowell, Porter,Wooten, and Stiefer.Taking into account the facts that Crowell was dischargedonOctober 4 and did not work for the Companythereafter; that Porter,Wooten, and Stiefer were laid offwell before October 18, and have not worked for theCompany since their respective dates of layoff; and thatthere is no evidence that Crowell, Porter, Wooten, andStieferwere on the Company's premises on October 18,whether to vote or for any other purpose, I find the recordinsufficient to support a finding that they were included inthe October 18 layoff action, or that the omission to recallthem was rooted in an unlawful purpose.With respect to the remaining 13 nonsupervisoryemployees named in paragraph 8 of the complaint, theadmission in the answer is ample warrant for a finding thatall13were laid off on October 18, but some addedcomment is appropriate in the case of two, Donald Aubel,who has never been recalled for work, and Jack Demby,who, as previously noted, was recalled. Notwithstandingthe admission, Foreman Mason, who was Aubel's supervi-sor, and was called by the Respondent, testified that Aubel"was never laid off," and ceased working about 2 monthsbefore the election because of illness The elder Flynntestified that Aubel became ill in September and has notbeen recalled because of illness. The fact is, however, thatthe Company's own records show that Aubel worked onFriday, October 15, the workday immediately precedingOctober 18. Moreover, the record is barren of any evidenceas to the nature of the alleged illness, nor is there anyevidence that the Company has been in touch with Aubelsince October 18.In view of the Respondent's business records, I find,contrary to Mason's testimony, that Aubel worked for theCompany on the last workday preceding the October 18layoffs. That being the case, whether or not Aubel was onthe Company's premises on October 18, I see no reason todeny efficacy to the admission in the answer regardingAubel's layoff. Indeed, the context of the senior Flynn'sexamination by the Respondent's counsel, and of Flynn'stestimony at one point, conveys an intimation of acquies-12The General Counsel announced at the hearing after the close of theevidence that he was withdrawing the allegations of discriminationpertaining to Hargreaves and Jim Flynn,but made no motion in thatregard13Flynn's testimonyQ (By Mr D'Angelo) And what do you know of Mr Aubel'sphysical condition)A He's beenvery sicklyfor some timeQ And was he at or nearthe time he was laidoff?[Emphasissupplied ]A In September he became ill14Evidence of the presence or absence ofanyalleged discnminatee oncence in the idea that Aubel was included in the October18layoffs.13 I find that he was.As for Demby, although his last workday prior toOctober 18 was on October 4, the record does not establishthat he was laid off on October 4 or the reason he did notwork between that date and October 18. In the absence ofsuch evidence, the admission of the allegations of para-graph 8 of the complaint warrants a finding that he waslaid off on October 18. Moreover, his testimonyintimatesthat he was laid off on that date. After describing theepisode in which Edens told him that Flynn had "laideverybody off,"Demby gave the following testimony:Q (By Mr. Slaff) Now did you get your check thatday [October 181?A.Yes. I didQ.You were laid off?A.Yes, I was.In the light of what has been said, I find that theremaining 13 nonsupervisory employees listed in para-graph 8 of the complaint were laid off on October 18.14The Company has recallednineof these for work. Thefollowingliststhe 13 laid off, identifies those not recalled,and specifies the date of resumption of work in the case ofeachone recalled:Gary MelvinVerbal Garner-Jimmy L. HinesPaul EldridgeRichard Hiser-Jack Demby-Raymond L. SmithRoger A. WakefieldWalter Padilla-Donald Aubel-Kenneth R.BurrellResumed workon October20, 1971Resumed work on October20, 1971-Resumed work onOctober 20, 1971Resumed workon October26, 1971Resumed workon Novem-ber 4, 1971Resumed workon November4, 1971Resumed work onNovember 4, 1971Resumed work onNovember 4, 1971Resumed workon Novem-ber 8, 1971Has not beenrecalled-Has not beenrecalledDavidMonartyHas not been recalledAndrew McGrawHas not been recalledTurning to the question of the reason for the layoffaction, there is no hard evidence such as the Company'sregular business records to support the senior Flynn'sclaim that its job projects available for performance on themorning of October 18 were 99 percent completed. ButtheCompany's premises on October 18 is not a decisive factor indetermining whether he was included in the layoff action,but may properlybe taken into account Thus in reaching the conclusion that Porter, Wooten,and Stiefer were not included in the October 18 layoff, I gave considerationnot only to their prior layoff but to the lack of any evidence that theyreported to the premises on October 18 Comparably,testimony identifyingWalter Padilla, Kenneth R Burrell,Andrew McGraw,David Monarty,Gary Melvin,Jimmy L Hines, and Paul Eldridge as on the premises at orabout the time of the layoff announcement supports a conclusion that theywere included in the laid off"crew"In any case,Iam satisfied on the basisof the admission in the answer that these seven and six others, to beidentified below, were laid off on October 18 462DECISIONSOF NATIONALLABOR RELATIONS BOARDeven if one accepts that figure, it is by no means decisive ofthe issue presented, for the estimate leaves one in the darkas to the project or projects reflected in the remaining onepercent, the amount of available work involved, whichindividuals performed it, and when.Moreover, Flynnmade his layoff announcement early on a Mondaymorning, shortly after the inception of the workday, and ofa new workweek, and it is fairly inferable from Edens'testimony that there was work available at that time forsome employees, for although stating that as of the lastpreceding workday, Friday, October 15, "[w]e were justabout caught up with our work," he also testified that as ofthat date, the Company's work project status "wasleadingup to a small crewanda possiblelayoff." (Emphasissupplied.) Significantly, too, theRespondent does notexplain why it hired four laborers on the Flagstaff projecttoperform work of a type normally done by regularmembers of its labor force. Certainly, Flynn's testimonythat two of the four were recommended by the projectcustomer will hardly suffice as an explanation for the othertwo who were supplied by the state employment service.The nub of the matter is that even the Respondent's caseindicates that there was work available on and afterOctober 18 for at least some encompassed in the layoffaction who did not receive it; that the Respondent's casefalls short of explaining the reason for such a course; andthat, in contrast, there is much in the record to persuadeone that the election result on October 18 was at least amaterially contributing factor in the layoff action of thatdate.That the senior Flynn was hostile to the idea of unionrepresentation, and disposed to punish employees forturning to it, is established by undisputed evidence. Heexpressed such a disposition about 2 weeks before theelectionwhen he told the supervisory staff, in substance,that if the Union won the then pending election, he would"shut the damn doors." And that he was angered by theelection result is beyond cavil. His resentment is not onlyevidenced by the fact that the layoff announcement cameat the inception of a workweek "immediately" after helearned the outcome of the election, but by SuperintendentEdens' statement to Demby, shortly after the layoffannouncement, that the Union had won the election andthat Flynn "got mad" and "laid everybody off." This wasasmuch as to say that the election result had angeredFlynn and had led him to lay off "everybody" in reprisalfor the employees' choice of the Union in the election.Flynn's anger may be perceived, too, in a remark he madetoForemanMason on the afternoon of October 18,following the layoff action, that the employees had "voted,yes [for the Union]," and he "wouldn't have a union " 15What is more, there is good reason to conclude that theelder Flynn has blacklisted various employees whom heholds responsible for unionization of the Company's laborforce. Foreman Claxton, in the process of recalling Dembyfor work, told Demby as much, stating that "a lot of guys"15 I base no findings or conclusions here on a signed written statement(G C Exh 3) given by Mason to a representative of the Union onNovember 6, 1971, to the effect that he had heard the senior Flynn say thathe would not reemploy any men who had voted for the Union In histestimony,Mason denied hearing Flynn make the remark in question Thewriting was received not as affirmative evidence that Flynn did so, but forno longer worked for Flynn because he has "a blackball... list of guys he wanted to get nd of" because of theirunion activities In the circumstances presented, Claxton'sstatement is imputable to the Company, but one may put itaside, and there is still compelling evidence of the existenceof a blacklist. Indeed, in his testimony, the senior Flynn ineffect admitted that he has blacklisted Kenneth R. Burrell,testifying, in substance, that he has not recalled, and wouldnot reemploy, Burrell because the latter is a "unionagitator" and "union spy." It may be noted, in that regard,that pnor to the election Burrell advocated support of theUnion among employees and foremen, and that he servedas the Union's observer at the election.It is fairly inferable, too, that two others who have notbeen recalled,Monarty and McGraw, have been similarlyblacklisted. Both advocated support for the Union amongthe employees before theelection;both expressed proun-ion positions to their respective foremen and Superintend-ent Edens; both voted in the election, were present at thetime of Flynn's layoff announcement, and were laid offthat day; both sought work, without success, from theCompany after the layoffs, Moriarty speaking to the seniorFlynn about the matter once and to secretarial personnel atthe Company's office several times, and McGraw askingFlynn's son for work by telephone; and both have neverbeen recalled, although both are experienced ironworkers,McGraw, who entered the Company's employ about 5months before the layoff, having been an ironworker forabout 20 years; and Monarty having entered the Compa-ny's employ in 1965, before any other nonsupervisoryemployee, and having worked for it since then in severalperiods a combined total of some 2 to 3 years.The Company has had substantial labor needs in theperiod since the October 18 layoffs,as isevident from thefact that it has recalled most of those laid off; yet it offersno explanation for its failure to recallMoriarty andMcGraw, and, in the absence of one, I am convinced thatboth, like Burrell, have not been recalled because of theirunion activities.The record as a whole leads me to conclude, and I find,that the October 18 layoffs were rooted in a purpose byFlynn to punish "the entire crew," supervisors (exceptingEdens) and employees alike, then in the Company'semploy, for the electoral choice of the Union as bargainingrepresentative; i6 that by thus laying off the 13 employeesaffected, the Company violated Section 8(a)(3) of the Act,and interfered with, restrained, and coerced employees inthe exercise of rights guaranteed them by Section 7 of theAct, thereby violating Section 8(a)(1) of the Act; and thatby blacklisting and not recalling Moriarty, McGraw, andBurrell, the Company additionally violated Section 8(a)(3)of the Act, and abridged Section 7 rights of employees,thus violating Section 8(a)(1) of the Act.Itmay be that at some point after the October 18election, the Respondent would have laid off some or all ofthe 13 employees in question for lack of work, and thatthe bearing it may have,as a prior self-contradictory statement,on Mason'scredibility16The retention of Hargreaves and Jim Flynn does not alter the fact thatthe elder Flynn,as he admits, directed the layoff of "the entire crew," withthe exception of Edens As previously indicated, the Respondent does notsay whyHargreavesand Jim Flynnwere excepted. FLYNN STEEL BUILDINGS CO.463Aubel would not have been available for work because ofillness had work been offered him on or after October 18,but the timing of the layoffs is so interlocked with anunlawful discriminatory motive as to preclude a determina-tion on this record how much work any of the 13 wouldhave had but for the discriminatory layoffs in the periodsince they took place. To paraphrase Judge Learned Hand,itrestswith the Respondent "to disentangle the conse-quences for which it [is] chargeable from those from whichit [is] immune," 17 and, in order to effectuate the policies ofthe Act, such disentanglement now requires an order thatincludes provisions, as set forth in the remedy recommend-ed below, that the Respondent offer Moriarty, McGraw,Burrell,andAubel immediate reinstatement to theirrespective former or substantially equivalent jobs;makeeach of the four men whole for his wage losses, togetherwith interest, between his layoff and a proper offer ofreinstatement; and make each of the other nine discnmina-teeswhole for his wage losses, with interest, between hislayoff and the date he resumed work as found above.18IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening or obstructing commerce and thefree flow of commerce.V CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the followingconclusions of law:1.The Company is, and has been at all material times,an employer within the meaning of Section 2(2) of the Act.2.The Union is, and has been at all material times, alabor organization within the meaning of Section 2(5) ofthe Act.3.By discriminatorily laying off 13 employees, anddiscriminatorily blacklisting and failing to recall 3 of them,as found above, the Company has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act, as found above, the Company hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor17N L R B v Remington Rand, Inc,94 F 2d 862, 87218The General Counsel makes no claim that there wasany discrimina-tion againstany of the nine employees recalled after the dates on which theyrespectively resumed work In any case, each of the nine,Ifind,wasreinstated to his former, or a substantially equivalent,job as of the date heresumed work, and that date tolls the period of discriminationagainst him19"a discriminatory discharge of an employee because ofhis unionaffiliationgoes to the very heart of the Act "N L R B v EntwistleManufacturing Co,120 F 2d 532, 536 (C A 4) See, also,May Departmentpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.VI.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend below that it cease and desist fromsuchpractices,and take certain affirmative actionsdesigned to effectuate the policies of the Act.In view of the nature and extent of the unfair laborpractices committed, and in order to make effective theinterdependent guarantees of Section 7 of the Act, I shallrecommend an order below which will in effect require theRespondent to refrain in the future from abridging any ofthe rights guaranteed employees by the said Section 7.19Having found that the 13 individuals named in Appen-dixA, attached hereto and made part hereof, werediscriminatonly laid off on October 18, 1971, in violationof Section 8(a)(1) and (3) of the Act, and that all butDonald Aubel, Andrew McGraw, Kenneth R. Burrell, andDavid Moriarty were subsequently recalled for work, Ishall recommend that the Company make each of the ninerecalled, as found above, whole for any loss of pay he hassuffered, or will suffer, by reason of the discriminationagainst him, between the time he was laid off on October18, 1971, and the date on which he resumed work, as foundabove, together with interest as provided below; that theCompany offer each of the four not recalled, DonaldAubel, Andrew McGraw, Kenneth R. Burrell, and DavidMoriarty, immediate and full reinstatement to his formerjob or, if such job no longer exists, to a substantiallyequivalent job, without prejudice to his seniority and otherrights and privileges, and make each of the four whole forany loss of pay he has suffered, or will suffer, by reason ofthe discrimination against him, between the time he waslaid off on October 18, 1971, and the date of a proper offerof reinstatement to him, as aforesaid, together with interestas provided below; and that the loss of pay for each of the13 employees discriminatorily laid off, as found above, becomputed in accordance with the formula and methodprescribed by the Board in F. WWoolworth Company,90NLRB 289, and include interest at the rate of 6 percent perannum, as provided in IsisPlumbing & Heating Co.,138NLRB 716.RECOMMENDED ORDER20Upon the basisof the foregoing findingsof fact andconclusionsof law,and the entire record inthis proceed-ing, and pursuant to Section10(c) of the Act,I hereby issuethe following recommended Order:Flynn SteelBuildingsCo., its officers,agents, successors,and assigns, shall:Stores v N L R B,326 U S376,BethlehemSteel Company v N L.R B,120F2d641(CADC)20 In the event no exceptions are filed as providedby Sec 10246 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations be adopted by the saidBoard and become its findings, conclusions and Order,and all objectionsthereto shall be deemed waived for all purposes 464DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Discouraging membership of any of its employees inInternationalAssociation of Bridge, Structural & Orna-mental IronWorkers, Local Union #75, or any otherlabor organization, by laying off, blacklisting, or discharg-ing any employee, or in any other manner discriminatingagainst any employee with respect to such employee's hire,tenure of employment, or any term or condition ofemployment.(b) In any other manner, interfering with, restraining, orcoercing any employee in the exercise of rights guaranteedby Section 7 of the Act.2.Take the following affirmative actions, which, I find,will effectuate the policies of the Act-(a)Offer Donald Aubel, Kenneth R. Burrell, AndrewMcGraw, and David Moriarty immediate and full reins-tatement to their respective former jobs or, if those nolonger exist, to substantially equivalent jobs, withoutprejudice to their respective seniority or other rights andprivileges, and make each of them, and each of the othernine individuals listed in Appendix A, attached hereto,whole as provided in Section VI, above, entitled "TheRemedy."(b)Preserveuntilcompliancewith any order forreinstatement and backpay made by the National LaborRelations Board in this proceeding is effectuated, and,upon request, make available to the said Board and itsagents, for examination and copying, all payroll records,social security records, timecards, and any other recordsthat are relevant to a determination of any right ofreinstatement, and of the amount of back pay due, undersuch order.(c) Post in conspicuous places at the Company's place ofbusiness in Phoenix, Arizona, including all places therewhere notices to employees are customarily posted, copiesof the notice attached hereto and marked "Appendix B."Copies of the said notice to be furnished by the RegionalDirector for Region 28 of the National Labor RelationsBoard, shall, after being duly signed by an authorizedrepresentative of the Company, be posted by it immediate-lyupon receipt thereof and maintained by it for 60consecutive days thereafter in such conspicuous places.Reasonable steps shall be taken by the said Company toinsure that said notice is not covered, altered, or defacedby any othermaterial.27(d) Notify the said Regional Director, in writing, within20 days from the date of receipt of this Decision what stepsthe Respondent has taken to comply therewith.22It is also recommended the complaint be dismissed to theextent that it alleges that the Company laid off and failedto recall L. W. Wooten, Raymond L. Crowell, John C.Stiefer, Jr.,ElijahH. Porter, II, Daniel Hargreaves, andJim Flynn in violation of Section 8(a)(1) and (3) of the Act21 In the event that the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe NationalLaborRelations Board "22 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, Sec 2(d) of such recommended Order shallbe modifiedto read "NotifytheRegional Director for Region 28, inwriting,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIX ARichard HiserDonald AubelWalter PadillaDavid MoriartyGary MelvinRoger A. WakefieldAndrewVerbal D. GarnerPaul EldridgeJimmy L. HinesRaymond L. SmithKenneth R. BurrellJack DembyMcGrawAPPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violated theNational Labor Relations Act, and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form,join or assistany unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for thepurpose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any suchactivities.WE WILL NOT lay off, discharge, blacklist, orotherwise discriminate against any employee becausesuch employee exercises any of such rights.WE WILL NOT in any other manner interfere with,restrain,or coerce employeesin the exerciseof any ofthe said rights given them by the National LaborRelations Act.The National Labor Relations Board has found that wediscriminatedagainstRichardHiser,Donald Aubel,Walter Padilla, David Moriarty, Gary Melvin, Roger A.Wakefield, Verbal D. Garner, Paul Eldridge, Jimmy L.Hines,Raymond L.Smith,Kenneth R.Burrell, JackDemby, and Andrew McGraw by laying them off, and thatwe have reinstated all but Donald Aubel, Kenneth R.Burrell,Andrew McGraw, and David Moriarty; and hasordered us to offer immediate reinstatement to DonaldAubel, KennethR. Burrell,Andrew McGraw and DavidMoriarty, and to reimburse each of them and RichardHiser,Walter Padilla, Jimmy L. Hines, Roger A. Wake-field,Gary Melvin, Jack Demby, Verbal D. Garner, PaulEldridge, and Raymond L. Smith,for the lossesof pay thatthey respectivelymay have suffered by reason of suchdiscrimination,together with interest as provided in theBoard's order.WE WILL comply with the Board's order.FLYNNSTEEL BUILDINGSCo.(Employer) FLYNN STEEL BUILDINGS CO.465DatedByThis isan official notice and must notbe defaced by(Representative)(Title)We will notify immediately the said Donald Aubel,Kenneth R Burrell, Andrew McGraw, and David Moriar-ty, if presently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon application,after discharge from the Armed Forces, in accordance withtheSelective ServiceAct and the Universal MilitaryTraining and Service Act.anyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 7011 Federal Building-U.S. Courthouse, 500 Gold Avenue, SW, Albuquerque,New Mexico 87101, Telephone 505-843--2555.